Citation Nr: 9935256	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a left rib cage injury, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which denied a disability rating 
in excess of 10 percent for the veteran's service-connected 
left rib cage and hypertension disabilities, and denied 
entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits. 


REMAND

The veteran claims he is entitled to a permanent and total 
disability rating for nonservice-connected pension benefits.  
The Board notes that in order to receive a permanent and 
total disability rating for nonservice-connected pension 
benefits, a veteran must have served for 90 days or more 
during a period of war, and be permanently and totally 
disabled due to nonservice-connected disabilities not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1991).  

There are three alternative theories upon which a finding of 
permanent and total disability for pension purposes may be 
based.  One may establish, by utilizing the VA Schedule For 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. 
§ 3.340, 3.342 (1999).  This requires rating, and then 
combining, each disability under the appropriate diagnostic 
code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  If one 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, he will be considered permanently and totally 
disabled.  38 C.F.R. § 4.15 (1999).

A permanent and total disability for pension purposes may be 
established even absent a combined 100 percent schedular 
rating by showing a lifetime impairment which would preclude 
securing and following substantially gainful employment.  
38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 4.17 (1999).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he is then awarded a 100 percent schedular 
rating for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1999).

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b) (1999).

The claims file contains variously dated medical records 
showing that the veteran suffers from certain nonservice-
connected ailments, including chronic obstructive pulmonary 
disorder, a right ulnar nerve disability affecting the right 
hand and wrist, and a pancreatic pseudocyst.  There is also 
an indication that the veteran may suffer from adult onset 
diabetes mellitus, diverticulitis, and polyps.  The Board 
finds that the available medical records regarding these 
ailments are not sufficient, however, to allow for a 
determination of whether entitlement to a permanent and total 
disability rating for nonservice-connected pension benefits 
is warranted under the circumstances of this case and the 
applicable laws and regulations.  Therefore, the Board 
concludes that the veteran should undergo a comprehensive VA 
general medical examination to determine what disabilities 
the veteran currently has, and the severity of each 
disability that the veteran suffers from.  The Board points 
out that as the severity of the veteran's service-connected 
disabilities due to a left rib cage injury and hypertension 
must also be revisited in determining whether he is entitled 
to a nonservice-connected pension, the issues of entitlement 
to disability ratings in excess of 10 percent for a left rib 
cage injury and hypertension are hereby deferred.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a comprehensive VA general medical 
examination to assess the nature and 
severity of all of the veteran's 
disabilities. 

2. The RO should then review the expanded 
record and readjudicate all of the issues 
at bar in this case.  If, after 
readjudication, any aspect of the RO's 
decision remains unfavorable to the 
veteran, he should be provided a 
supplemental statement of the case and a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this remand is to ensure an adequate medical 
record for appellate review.  The Board intimates no opinions 
as to the eventual determinations to be made in this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












